Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US 2005/0173490 in view of Giordano US 2011/0295270 in further view of Olson US 2006/0011699.

Regarding claim 19, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said firing motion (figs. 21-23); a second cam (44); and a lateral shoulder (pin 46) extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16), wherein said internal passage is encapsulated by said elongate channel (passage 45 is surround by a portion of the elongate channel in all 4 directions along the longitudinal direction which is interpreted as encapsulated), wherein said internal passage is configured to receive said second cam during said firing motion (par 0091); and a surface configured to guide said second cam into said internal passage upon the initiation of said firing motion firing member 14, firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
But Shelton fails to teach a shaft that is rotatable about said longitudinal axis ; an articulation joint; an end effector rotatably coupled to said elongate shaft about said articulation joint, a motor-driven firing element translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion.

    PNG
    media_image1.png
    538
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    459
    media_image2.png
    Greyscale

However Giordano teaches, in a similar surgical instrument,  a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element of Shelton with a motor driven firing member and articulation joint, as taught by Giordano, to allow for greater operator control to move the end effector into any desired location and to advantageously automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.

    PNG
    media_image3.png
    502
    631
    media_image3.png
    Greyscale

Shelton and Giordano fail to explicitly teach a proximal channel opening through said proximal end of said bottom of said elongate channel, wherein said proximal channel opening facilitates viewing of said motor-driven firing element therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein
However Olson teaches, in a similar surgical instrument, a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the modified surgical instrument of Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 

    PNG
    media_image4.png
    504
    464
    media_image4.png
    Greyscale

Regarding claim 20, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, Shelton further comprising a lockout (lockout 270) configured to block said lateral shoulder (46) to stop said firing motion if said replaceable staple cartridge is not seated in said elongate channel (fig.30,38; Shelton par 0102-0104).
Regarding claim 21, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, Shelton further comprising a manually-actuatable retraction mechanism configured to drive said motor- driven firing element proximally toward said proximal position, wherein said manually- actuatable retraction mechanism comprises (Shelton par 0098-0100,109): a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing element proximally; and a gear driven by said rotatable handle (Shelton par 0082 trigger gears 156).
Regarding claim 22, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, Shelton further teaches wherein said sloped surface is defined on one of said elongate channel and said second cam (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; Shelton par 0123) .
Regarding claim 23, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 19, Shelton further teaches wherein said sloped surface is defined on said elongate channel (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; Shelton par 0123).
Regarding claim 24, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 21, Shelton fails to explicitly teach wherein said replaceable staple cartridge comprises a rotatable drive screw configured to drive said firing member through said firing motion.
However Giordano teaches wherein said replaceable staple (34) cartridge comprises a rotatable drive screw (36) configured to drive said firing member through said firing motion (par 0169).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element of Shelton and as taught by Giordano with a motor driven firing member and articulation joint and rotatable drive screw to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
Regarding claim 25, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20);  an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge seatable in said elongate channel (37; par 0112); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a distal motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said distal motion (figs 21-23); a second cam (44); and a lateral shoulder (pin 46) extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16), wherein said internal passage comprises a top surface and a bottom surface facing the top surface (figure 12 shows the channel slot that extends through a top surface and bottom surface of elongate channel 16), wherein said internal passage is configured to receive said second cam (44) during said distal motion (par 0091); and sloped means for guiding said second cam into said internal passage upon the initiation of said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).

    PNG
    media_image5.png
    603
    448
    media_image5.png
    Greyscale

But Shelton fails to teach a shaft that is rotatable about said longitudinal axis ; an articulation joint; an end effector rotatably coupled to said elongate shaft about said articulation joint, a motor-driven firing element translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion.

However Giordano teaches, in a similar surgical instrument,  a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element of Shelton with a motor driven firing member and articulation joint, as taught by Giordano, to allow for greater operator control to move the end effector into any desired location and to advantageously automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.

Shelton and Giordano fail to explicitly teach a proximal channel opening through said proximal end of said bottom of said elongate channel, wherein said proximal channel opening facilitates viewing of said motor-driven firing element therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein
However Olson teaches, in a similar surgical instrument, a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the modified surgical instrument of Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 
Regarding claim 26, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1) and is rotatable about said longitudinal axis; an end effector (12), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a distal motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said distal motion; a second cam (44); and a lateral shoulder (46) extending laterally from said vertical portion (par 0091);
an internal passage (45) extending within said elongate channel (16), wherein said internal passage comprises a top surface and a bottom surface opposing said top surface (figure 12 above shows the channel slot that extends through a top surface and bottom surface of elongate channel 16), wherein said internal passage is configured to receive said second cam (44) during said distal motion (par 0091); and a lead surface that guides said second cam into said internal passage at the outset of said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123).
But fails to teach a shaft that is rotatable about said longitudinal axis ; an articulation joint; an end effector rotatably coupled to said elongate shaft about said articulation joint, a motor-driven firing element translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion.
However Giordano teaches a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element with a motor driven firing member and articulation joint to allow for greater operator control to move the end effector into any desired location and to automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
Shelton and Giordano fail to explicitly teach a proximal channel opening through said proximal end of said bottom of said elongate channel, wherein said proximal channel opening facilitates viewing of said motor-driven firing element therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein
However Olson teaches a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical instrument as taught by Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 
Regarding claim 27, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, Shelton further teaches comprising a lockout (270) configured to block said lateral shoulder (46) to stop said distal motion if said replaceable staple cartridge (37) is not seated in said elongate channel (fig.30,38; Shelton par 0102-0104).
Regarding claim 28, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, Shelton further teaches comprising a manually-actuatable retraction mechanism configured to drive said motor driven firing member proximally toward said proximal position, wherein said manually- actuatable retraction mechanism (Shelton par 0098-0100,109) comprises: a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing member proximally; and a gear driven by said rotatable handle (Shelton par 0082 trigger gears 156).
Regarding claim 29, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, Shelton further teaches wherein said lead surface is defined on one of said elongate channel and said second cam (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; Shelton par 0123).
Regarding claim 30, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 26, Shelton further teaches wherein said lead surface is defined on said elongate channel (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; Shelton par 0123).
Regarding claim 31, Shelton, IV in view of Giordano and Olson substantially teaches the surgical stapling instrument of Claim 28, Shelton further teaches wherein said replaceable staple cartridge comprises a rotatable drive screw configured to drive said firing member through said distal motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; Shelton par 0123).
Regarding claim 32, Shelton, IV discloses a surgical stapling instrument (10), comprising: a housing (20); an elongate shaft (23) extending from said housing (20), wherein said elongate shaft (23) defines a longitudinal axis (fig.1), wherein said end effector (12) comprises: an elongate channel (16) comprising a bottom (fig.24), wherein said bottom includes a proximal end and a distal end; a replaceable staple cartridge (37; par 0112) seatable in said elongate channel (16); and an anvil (18): a firing element (14) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0098), wherein said firing element comprises: a vertical portion (portion between pins 44 and 38; fig.16; par 0098-104); a first cam (pin 38) configured to engage said anvil (18) during said firing motion; a second cam (44) ; and a lateral shoulder (46)  extending laterally from said vertical portion; an internal passage (45) extending within said elongate channel (16) , wherein said internal passage (45) is configured to receive said second cam (44) during said firing motion (par 0091); a lead surface at said proximal end that guides said second cam into said internal passage at the outset of said firing motion (firing member 14 fails to explicitly teach a sloped surface, however firing member 512 shows a sloped/ chamfered surface of the leading edge of lower cam foot 516 as an alternate firing member structure; fig. 38; par 0123); a lockout (270; fig.30,38; par 0102-0104) configured to block said lateral shoulder (46) to stop said firing motion if said replaceable staple cartridge (37) is not seated in said elongate channel (16); a manually-actuatable retraction mechanism (par 0098-0100,109) comprising: 
a rotatable handle (triggers 26 and 28 and release button 30) selectively operable to drive said motor-driven firing member proximally toward said proximal position; and a gear driven by said rotatable handle, wherein said rotatable handle is configured to ratchetingly drive said motor driven firing member proximally toward said proximal position (par 0082 “In order to prevent staple firing before tissue clamping has occurred, the upper latch arm 118 on the release button 30 is engaged with the second notch 148 on the drive member 138 such that the metal drive rod 140 is locked in its proximal-most position, as depicted in FIG. 6. When the upper latch arm 118 falls into the recess 122, the upper latch arm 118 disengages with the second notch 148 to permit distal movement of the metal drive rod 140, as depicted in FIG. 9. trigger gears 156).
But Shelton fails to teach a shaft that is rotatable about said longitudinal axis ; an articulation joint; an end effector rotatably coupled to said elongate shaft about said articulation joint, a motor-driven firing element translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion.

However Giordano teaches, in a similar surgical instrument,  a shaft (8) that is rotatable about said longitudinal axis (fig.2) ; an articulation joint (14); an end effector (12) rotatably coupled to said elongate shaft (8) about said articulation joint (14), a motor-driven (motor 65) firing element  (32) translatable distally from a proximal position adjacent said proximal end to a fired position during a firing motion (par 0180; fig.3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the firing element of Shelton with a motor driven firing member and articulation joint, as taught by Giordano, to allow for greater operator control to move the end effector into any desired location and to advantageously automate the manual firing with motor control to allow for greater precision when operating the surgical instrument.
Shelton and Giordano fail to explicitly teach a proximal channel opening through said proximal end of said bottom of said elongate channel, wherein said proximal channel opening facilitates viewing of said motor-driven firing element therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein
However Olson teaches, in a similar surgical instrument, a proximal channel opening (129) through said proximal end of said bottom of said elongate channel (120), wherein said proximal channel opening facilitates viewing of said motor-driven firing element (150) therethrough when said motor-driven firing element is in said proximal position, and wherein said proximal channel opening is sized to receive said second cam therein (receives the lower foot of firing member 150; figs 2 and 6B; par 0045);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the modified surgical instrument of Shelton with the proximal opening 129 as taught by Olson to be able to clearly see the position of the firing member during the firing stroke. 
Response to Arguments
2.	Applicant’s arguments filed 10/25/2022 with respect to claim(s) 19-32 on pages 8-9 have been considered but are not persuasive because they only state that the amendment overcomes the prior art of record with no other explanation or argument, please see new ground of rejection above for how the claims are interpreted in light of the prior art.

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731